Frankum, Judge.
An agreement between George Terry, a claimant under the Workmen’s Compensation Act, and the insurer was approved by the board, and compensation began as of September 7, 1956. The claimant was awarded compensation computed on the basis of a 50% disability for partial loss of the use of his right hand. Later the board approved a lump sum settlement. Thereafter, the claimant requested a hearing on the ground that a change in condition had occurred since the settlement and agreement. At the hearing two physicians and the claimant testified. One physician testified, in substance, that the claimant’s disability had increased to a total loss of use of his right hand since the prior award. The *813other physician testified that no appreciable change had occurred in the claimant’s condition when he last examined the claimant in March, 1959. The claimant testified that he had suffered additional loss of use of his right hand. The Director of the State Board of Workmen’s Compensation, who heard the case, found that the claimant was suffering a 60% loss of use of his right hand and awarded the claimant an additional amount to compensate for the increased loss of use of the claimant’s right hand. An appeal by the claimant was made to the superior court, and the award was affirmed.
Decided November 18, 1960
Rehearing denied December 6, 1960.
Wade H. Leonard, for plaintiff in error.
Hardin, McC'amy & Minor, Carlton McCamy, contra.
In setting out the facts the director stated: “The undersigned director had an opportunity to observe and examine the claimant’s hand at the time of the hearing.” The director, in passing on the claim, was authorized to consider his own observation and examination of the claimant’s hand, as well as the testimony of the witness. Bituminous Casualty Corp. v. Wilbanks, 68 Ga. App. 631 (23 S. E. 2d 519); London Guarantee &c. Co. v. Pittman, 69 Ga. App. 146 (25 S. E. 2d 60).
The evidence and facts, as shown by the record, support the award made by the Director, and the judge of the superior court did not err in affirming the award. Reeves v. Royal Indem. Co., 73 Ga. App. 2 (35 S. E. 2d 473).

Judgment affirmed.


Townsend, P. J., Carlisle and Jordan, JJ., concur.